Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in denying plaintiff’s motion for her appellate attorney’s fees, costs and disbursements. The affidavit of her attorney in support of the motion failed to establish that the fees, costs and disbursements were necessary, reasonable or earned.
*1026Without such a showing, any award would be inappropriate (see, Sitarek v Sitarek, 179 AD2d 1065, 1066; Kieffer v Kieffer, 163 AD2d 907, 908). (Appeal from Order of Supreme Court, Erie County, Whelan, J. — Counsel Fees.) Present — Boomer, J. P., Green, Balio, Boehm and Fallon, JJ.